DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-11 in the reply filed on 9/24/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "which is preferably medical" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
preferably an adjoining outer clamping region" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

As claims 2-11 all depend from claim 1, they are rejected on the same grounds as above based on their dependency.

Regarding claim 9, the phrase "preferably two protruding ribs" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Swartz (US 5993593 A).


As to clam 2, Swartz discloses in that the elevation (see especially Figure 2D and 2E) is provided by a plateau (ridge 32a) which protrudes out of a surface of the sealing surface (surface of sealing element 32).



As to claim 4, Swartz discloses that the elevation (around ridge 32a) is arranged essentially in the middle in the sealing surface (surface of sealing element 32).

As to claim 5, Swartz discloses that the inner clamping region and/or the outer clamping region is/are provided during the welding with a temperature which is less than the plasticizing temperature of the film to be welded.  See column 4, line 8, disclosing “the chilled coolant fluid is now directly channeled to the high-temperature sealing compression member. In addition, the present invention employs shaped, tubular sealing elements independent of any release material.”  See also column 9, line 12, disclosing “commingling the sealed edges of the total laminate, including the thin LCP layers using a median temperature of 425° C. (c. 800° F.), but with a very short impulse (less than 0.5 second) and immediately cooling the commingled materials at the seal line to room temperature in less than 3 seconds.”  The coolant fluid operation reads on the claimed limitation as the inner and outer regions are closer to the cooling source and thus cooler and capable of being kept below the plasticizing temperature.

As to claim 6, Swartz discloses that the peripheral inner region of the sealing surface (17) and/or the peripheral outer region of the sealing surface is or are essentially at one height with the respective adjoining clamping region (see Figures 2A-E).

resiliant material that is capable of accommodating the three-dimensional geometry of a separate element 14 to be incorporated into the heat-sealed product 12 such that an hermetic seal is formed between the film layers and the incorporated element.”
It should be noted that the cooling element and the bulging membrane can be construed as alternatives due to the use of “and/or”; the structure of Swartz clearly reads on the cooling element and can be construed to read on the bulging membrane, but for the purposes of anticipation, Swartz only needs to read on one of the alternatives.

As to claim 8, Swartz discloses and/or is capable of being used such that the upper part of the welding tool has at least one recess (visible in Figures 2D-F and 3A-E), which is designed to accommodate a welded-in portion of a port.  See column 6, lines 47-63, disclosing “In a fourth, 
In a fifth embodiment related to the fourth embodiment, it is contemplated that either one or both of backing layers 24 and 34 of compression members 20 and 30 may be made of a resiliant material that is capable of accommodating the three-dimensional geometry of a separate element 14 to be incorporated into the heat-sealed product 12 such that an hermetic seal is formed between the film layers and the incorporated element.”

As to claim 9, Swartz discloses disclose that the sealing surface comprises at least one protruding rib, preferably two protruding ribs, in the region of the port to be welded in, in particular in the region of the welded-in portion of a port.  See especially Figures 3C and 3E, wherein the ridge 32a functions as a rib.

As to claim 10, Swartz is capable of being used such that the welding tool is designed in such a way that the sealing surface is heatable more strongly in the region of the recess for the welded-in portion than in an adjoining region of the sealing surface, in which two films are welded to one another.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Swartz (US 5993593 A) as applied to claims 1-10 above.

As to claim 11, Swartz discloses in that the plateau is provided as a strip-shaped contour on the sealing surface and/or the plateau.
Swartz does not disclose however, the additional limitation of  occupies 30 to 80%, preferably 60 to 75%, of the width of the weld seam and/or the plateau is provided having a height between 10 and 100 micrometers, preferably between 20 and 60 micrometers.
However, changes in size and shape and rearrangement of parts is obvious.  MPEP 2144.04.  Additionally, such configurations are well within the design capabilities of one of ordinary skill in the art, which would be following consumer product size and shape demands and needs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize the additional limitation that the plateau is provided as a strip-shaped contour on the sealing surface and/or the plateau occupies 30 to 80%, preferably 60 to 75%, of the width of the weld seam and/or the plateau is provided having a height between 10 and 100 micrometers, preferably between 20 and 60 micrometers as an obvious change in size and shape and rearrangement of parts of the welding tool in order to correspond to consumer product size and shape demands and needs.



Conclusion

The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK